                                                       [Docket Items 183, 337]

                        IN THE UNITED STATES DISTRICT
                       FOR THE DISTRICT OF NEW JERSEY


NICHOLAS KUHAR, et al.,
                                              HONORABLE RENÉE MARIE BUMB
                   Plaintiffs,
                                                     Civil Action
       v.                                        No. 16-395 (RMB/JS)

PETZL COMPANY, d/b/a PETZEL;
PETZL AMERICA, INC. d/b/a
PETZL; THOMPSON MANUFACTURING;                      ORDER ADOPTING
et al.,                                       REPORT AND RECOMMENDATION

                   Defendants.



       This   matter   comes   before   the    Court    upon    the   Report   and

Recommendation of the Honorable Joel Schneider, U.S. Magistrate

Judge entered October 15, 2019 [Docket Item 337], which recommended

that   Defendant   Quality     Plating’s      Motion    for    Summary   Judgment

[Docket Item 183] be granted in its entirety and that summary

judgment be entered in favor of Defendant Quality Plating as to

all of Plaintiffs’ claims and all cross-claims; and

       The parties were advised on that date that any objections to

this Report and Recommendation were to be served and filed with

the Clerk of Court within fourteen (14) days thereof, pursuant to

Fed. R. Civ. P. 72(b) and L. Civ. R. 72.1(a)(2); and

       No objections to the Report and Recommendation have been

received, and the time for objections has expired; and
     The Court has independently reviewed the record and the Report

and Recommendation and hereby adopts it as the Opinion of this

Court;

     As   recommended,    Defendant        Quality    Plating’s     Motion   for

Summary Judgment [Docket Item 183] shall be granted in its entirety

and summary judgment shall be entered in favor of Defendant Quality

Plating as to all of Plaintiffs’ claims and all cross-claims.

Accordingly and for the reasons set forth above,

     IT IS this    31st       day of       October    , 2019 hereby

     ORDERED    that   this    Court   hereby        ADOPTS   the   Report   and

Recommendation of the Honorable Joel Schneider, U.S. Magistrate

Judge entered October 15, 2019 [Docket Item 337]; and it is further

     ORDERED that summary judgment shall be entered in favor of

Defendant Quality Plating as to all of Plaintiffs’ claims and all

cross-claims.




                                            s/ Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            United States District Judge




                                       2
